Per Curiam,
All the facts necessary to a proper understanding of this ease are sufficiently presented in the clear and satisfactory opinion of the learned president of the 81st judicial district, who specially presided at the hearing. The main contention was as to the construction of the following clause in the fourth item of the will of John Hoff, deceased: “ And in case either of my daughters shall die without issue, either before or after' the decease of my wife, then the amount of their share or shares in the residue of the estate shall revert back to the remainder of my children, share and share alike ; my said sons, Henry A., George B., and my daughter, Mary Ann, are to hold in trust the share or shares that such of my daughters as may be without issue, before or after the death of my wife, may be entitled to, and invest their legacies in bonds, and pay to them the interest thereon semi-annually.”
The learned judge rightly held, on the authority of Eichelberger v. Barnitz, and that line of cases, that the words “ shall die without issue ” must be construed to mean an indefinite failure of issue, and hence the trust in favor of testator’s daughter, Mrs. Susan C. Johnson, cannot be sustained.
Further elaboration is unnecessary. All that can be profitably said on the controlling questions in the case is contained in the opinion above referred to; on that opinion the decree is affirmed.
Decree affirmed, and appeal dismissed, with costs to be paid by appellant.
*644L